Citation Nr: 1828951	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  10-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for status post fractured L1 vertebral traumatic, lumbar paravertebral myositis, bulging disc (low back disability). 

2.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to January 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from an October rating decision in which the RO continued a rating of 50 percent for a service-connected status post fractured L1 vertebral traumatic, lumbar paravertebral myositis, bulging disc.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal via a (VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

In November2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  In March 2014, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU (citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and again remanded the increased rating claim, as well as the TDIU claim, to the AMC.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems. All records have been reviewed. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the August 2009 claim for increase, the Veteran's lumbar spine disability has been manifested by limited motion and subjective complaints of pain, to include during flare-ups; there is no evidence of ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS).

3.  The rating assigned for the Veteran's service-connected low back disability does not meet the minimum percentage requirements for an award of a schedular TDIU, and the weight of the competent, probative evidence indicates that the disability has not prevented him from obtaining or retaining substantially gainful employment at any point pertinent to the current claim for increase. 


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 50 percent for service-connected low back disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243) (2017), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2017).

2.  The criteria for a TDIU due to service-connected low back disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an August 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for  increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, the SOC set forth the criteria for higher ratings for back (the timing and form of which suffices, in part, for Dingess/Hartman).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports.  Also of record is the various written statements by the Veteran.  The Board finds that no further AOJ action on either claim herein decided, prior to appellate consideration, is required.

Furthermore, with respect to both claims, the Board notes that the purposes of the March 2014 remand were fulfilled.  As for the TDIU claim, the record reflects that, in an January 2017 letter, the AOJ provided the Veteran with notice of the information and evidence needed to substantiate a TDIU claim and requested that he complete the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) also provided to him.  In this letter, the AOJ also provided the Veteran an opportunity to identify any pertinent and outstanding records, to include employment records and private treatment records relevant to his service-connected low back disability.  However, the Veteran did not submit the VA Form 21-8940 or otherwise respond.  Additionally, the record reflects that, in March 2017, the Veteran was afforded a VA examination for evaluation of his low back disability, and the report that examination contains all necessary findings, to include findings responsive to the Board's directives and questions.  

Therefore, the Board finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not strict, compliance is required).  Under these circumstances, the Board finds that no further action in connection with any claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

Alternatively, disability involving disc disease may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  That formula provides a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 

The Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).



The Veteran filed his claim for an increased rating on August 10, 2009.  

On August 2009 VA examination, the examiner noted that the Veteran had incapacitating episodes of spine disease and described that the Veteran had one episode in the previous 12 months where he had to remain in bed for 24 hours.  The examiner noted that there was no ankylosis.  The Veteran reported daily flare-ups of the thoracolumbar spine which resulted in decreased range of motion and ambulation. 

On December 2012 VA examination, the Veteran reported that he had constant low back pain but also reported that he did not use any pain medication.  Sensory examination revealed sensation to light touch was normal.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also noted that the Veteran had IVDS but that he had no incapacitating episodes over the previous 12 months due to IVDS.  The examiner noted that the Veteran's low back disability did not impact his ability to work.  The examiner summarized the Veteran's low back disability as mild.  The examiner also noted that the Veteran did not have ankylosis.  The Veteran reported flare-ups of the thoracolumbar spine.

On March 2017 VA examination, the examiner noted that the range of motion normal and that there was pain noted on range of motion examination but the pain did not result in functional loss.  The examiner noted that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran also noted that there was no ankylosis of the spine.  The Veteran reported flare-ups of the thoracolumbar spine which resulted in severe mid to low back pain.  The Veteran also reported having functional loss of the thoracolumbar spine and described that he had difficulty bending over.  

Based on a review of the relevant evidence, the Board finds the Veteran is not entitled to a rating in excess of 50 percent for his low back disability at any point pertinent to the current claim for increase.  In this regard, the VA examiner specifically found that there was no ankylosis of the spine.  While the Board acknowledges that the March 2017 VA examiner did not state at which point pain started during forward flexion, the Veteran was nevertheless still able to perform a full range of motion.  Thus, the Board finds that the overall level of disability demonstrated by the Veteran is not commensurate with favorable or unfavorable ankylosis of the entire spine, even after taking functional loss due to pain into consideration.

The Board notes the reports of flare-ups of pain that affect the Veteran's ability to perform the normal working movements of the body.  The Board finds the Veteran's assertions regarding flare-ups and associated functional impairment as both competent and credible.  However, functional loss associated with pain is already contemplated in the assigned 50 percent disability rating, and there is no objective evidence to support a finding that the disability results in any ankylosis, a showing of which is required for any higher rating.

Moreover, while VA generally must consider whether a higher rating is warranted based on functional loss, to include further limited motion, due to such factors as pain, weakness, premature or excess fatigability, and incoordination (see DeLuca, 8 Vet. App. at 204-07 and 38 C.F.R. §§ 4.40, 4.45), this is not necessary where, as here, the Veteran is receiving the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Consequently, a remand for an addendum opinion to obtain additional range of motion findings, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), is not warranted.

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board notes that there is no evidence of any separately ratable neurological manifestations of lumbar spine disability other than those for separate ratings.

Furthermore, the Board finds that the Formula for Rating IVDS also provides no basis for assignment of any higher rating for low back strain at any point pertinent to the current claim for increased rating.  Notably, the December 2012 and March 2017 VA examiner noted that the Veteran had IVDS, but stated that the Veteran did not report any incapacitating episodes in the past 12 months, and the Veteran has not otherwise asserted that he has had incapacitating episodes.  However, on an August 2009 VA examination, the examiner also noted that the Veteran had IVDS, but stated that the Veteran only reported one incapacitating episode in the past 12 months.  As such, an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted. 

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings, which, as indicated above, do not support assignment of any higher, schedular rating pursuant to any applicable criteria at any point pertinent to the August 2009 claim for increase on appeal.

The above determination is based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the August 2009 claim for increased rating has the Veteran's low back disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service low back disability at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the disability, to include limited range of motion loss, and pain.  Higher ratings contemplate symptoms not shown here, and the rating schedule also contemplates the assignment of separate ratings for neurological manifestations of lumbar spine disability, also not shown here.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  Notably, there is no evidence or argument that the applicable schedular criteria and rating considerations are inadequate to rate the disability under consideration.  As such, the applicable provisions of the rating schedule are adequate to evaluate his disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization. 

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability, and that a rating greater than 50 percent for the service-connected low back disability must be denied.  In reaching these conclusions, the Board has considered rhe applicability of the he Board finds that the preponderance of the evidence is against awarding a higher rating at any pertinent point.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. TDIU

In an August 2009 statement in support of claim, the Veteran indicated that his back problems impacted his employment with the United States Postal Service (USPS). On the basis of this assertions, the Board expanded the appeal to include the matter of the Veteran's entitlement to 

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, pertinent to the current claim for increase, the Veteran's low back disability has been rated as 50 percent disabling; he has no other compensable disability.  Therefore, the percentage requirements for a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a).  Nevertheless, as mentioned above, if a veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, the claim should be submitted to the Director of Compensation and Pension Service for consideration.  38 C.F.R. § 4.16(b).  However, the Board finds that the procedures for extra-schedular TDIU consideration are not invoked in this case.

The evidence of record shows that the Veteran has been gainfully employed working in distribution as a clerk since 1991.  See August 2009 and March 2017 VA examinations. 

On a December 2012 VA examination, the examiner concluded that the Veteran's low back disability did not impact his ability to work.  

On a March 2017 VA examination for low back disability, the examiner concluded that the Veteran is able to obtain and maintain a job requiring semi-sedentary duty work with several restrictions.  The examiner noted that the restrictions include prolonged standing, walking, or climbing stairs, repetitive bending of the spine, pulling, pushing, heavy lifting on objects more than 20 pounds.  

Significantly, the Veteran has not made any definitive statements that he was unemployable due to his low back disability during the appeal period.  Furthermore, there is otherwise no suggestion that the Veteran has been unable to obtain or maintain gainful employment due to his low back disability.  On the contrary, the evidence suggests that the Veteran is still currently employed.  As previously mentioned, the RO provided the Veteran with an opportunity to submit a VA Form 21-8940 and identify any pertinent and outstanding records relevant to the claim for a TDIU.  However, the Veteran did not respond, to include submitting the provided VA Form 21-8940 and/or additional evidence regarding the claim.

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that the claim for a TDIU due to service-connected low back disability, to include on an extra-schedular basis, must be denied.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Here, the weight of such evidence indicates that the functional effects of the Veteran's low back disability have not rendered him unable to obtain or retain substantially gainful employment due to his low back disability at any point pertinent to the claim.  The Board notes, initially, that the Veteran has provided very little information concerning his employment status and/or history, even failing to respond to the RO's requests for such information and/or related information.  As such, the Veteran has made no clear assertions concerning the functional effects of his low back disability as it relates to his occupation or work, let alone any clear assertions that he is unemployable due to his low back disability. Nonetheless, the available evidence of record indicates that the Veteran has been employed by USPS since 1991.  Moreover, the medical evidence discussed above-which indicates that the Veteran has experienced limitation of motion and pain, but no ankylosis-indicates that the functional impairment associate with the Veteran's low back disability is not so severe as to actually preclude all forms of substantially gainful employment, and there is no medical or other competent comment or opinion of record to indicate otherwise.  In short, the weight of the competent, probative evidence indicates that the Veteran's service-connected low back disability has not rendered him unemployable at any point pertinent to the current claim.

Furthermore, to whatever extent the Veteran, himself, attempts to assert that his low back disability renders him unemployable, the Board emphasizes that he is not shown to possess expertise in medical or vocational matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998). Hence, any lay assertions in this regard have no probative value.  
.
Under these circumstances, the Board finds that the criteria for invoking the procedures for referring this matter for extra-schedular consideration are not met, and the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

A rating in excess of 50 percent for service-connected low back disability is denied.

A TDIU due to service-connected low back disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


